Citation Nr: 1444847	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-09 624	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for upper extremity peripheral radiculopathy.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine (low back disability).  

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1965 to February 1969.  These issues are before the Board of Veterans' Appeals (Board) on appeal from July 2009 (PTSD), January 2010 (upper extremity radiculopathy), and February 2010 (low back) rating decisions by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013 (at his request) the Board remanded the case to afford the Veteran a videoconference hearing; in September 2013 he withdrew the hearing request.  The August 2013 remand also determined that the Board had jurisdiction in the claim of service connection for bilateral carpal tunnel syndrome, and it is listed as a separate issue on the preceding page.

In a February 2013 statement, the Veteran indicated he was seeking an increased rating for bilateral hearing loss.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has upper extremity radiculopathy and carpal tunnel syndrome that resulted from his duties in service (his military occupational specialty (MOS) was mechanic, requiring riveting and use of various tools) and from vibrations related to firing a machine-gun.  On October 2011 VA examination, bilateral carpal tunnel syndrome was diagnosed.  The report of that examination notes that upper extremity EMG studies were abnormal.  In June 2012, a consulting VA nurse practitioner opined, in part, that the carpal tunnel syndrome was most likely related to the Veteran's postservice occupation activities and that his radiculopathy was most likely due to a 2006 motor vehicle accident.  It was also noted that the carpal tunnel was less likely than not related to the Veteran's service due to a lack of supporting clinical and the length of the intervening period (between service and the diagnosis of such disability).  The opinion does not include adequate rationale, and is therefore inadequate for rating purposes.  Consequently, a remand to secure an adequate nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, in July 2012 argument, the Veteran's representative alleged that the Veteran's low back and PTSD disabilities have worsened since his last VA examination to assess them.  In October 2012, the Veteran indicated that his neuropathy in his lower extremities has "gotten substantially worse in [the] past 12 months."  Regarding PTSD, the Veteran stated that he was not aware at the time of his last VA examination that his irritation and impatience with people often led to loud verbal outbursts.  His last VA examinations to assess the disabilities were in June 2009 (PTSD) and December 2009 (low back).  In light of the allegation of worsening and the length of the intervening period, contemporaneous examinations are necessary.

Accordingly, the case is REMANDED for the following:

1.  Secure for the record copies of the complete updated clinical records of all evaluations and treatment (VA or private) the Veteran has received for his peripheral neuropathy of the upper extremities, carpal tunnel syndrome, low back disability, and PTSD.

2.  Thereafter, arrange for a neurological examination of the Veteran to determine the likely etiology of his upper extremity radiculopathy and carpal tunnel syndrome.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  What is the most likely etiology for the Veteran's upper extremity radiculopathy?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service, to include as due to his duties as a mechanic therein or vibrations from firing a machine-gun?

(b)  What is the most likely etiology for the Veteran's bilateral carpal tunnel syndrome?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service, to include as due to his duties as a mechanic therein or vibrations from firing a machine-gun?

The examiner must explain the rationale for the opinions, citing to supporting factual data/medical literature, as deemed indicated.

3.  Also arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The findings must include range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, or during flare-ups. 

The examiner should note whether the back is ankylosed, whether there have been incapacitating episodes (periods of bedrest prescribed by a physician), and if so their frequency and durations; and whether there are any neurological manifestations (and if so, their nature and severity).  

The examiner should include rationale with all opinions.
4.  Then arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

(a) Note the presence or absence (and frequency and severity) of each symptom listed in the schedular criteria for ratings above 30 percent (and any symptoms of similar gravity noted but not listed in the schedular criteria).

(b) Elicit from the Veteran his employment and education histories and his own observations of the impact of his PTSD on employment.  Then, opine whether the Veteran's lay reports are consistent with the disability picture presented,

The examiner must include rationale for all opinions, citing to supporting factual data.

5.  Then review the record and readjudicate the claims (to encompass any raised claim for a TDIU rating, after all appropriate development of that matter).  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

